Citation Nr: 1043108	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  99-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	C. H. Thornton, Jr. Esq. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1971.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which found that new and material evidence 
had not been received to reopen the previously denied claim of 
service connection for a back disability.  The Board first 
considered this appeal in January 2001 and also found that new 
and material evidence had not been submitted.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2001, the Court granted the 
Secretary's motion for remand.  The Board's January 2001 decision 
was vacated and the issue was remanded to the Board for 
compliance with the notice provisions of 38 U.S.C.A. § 5103(a).

The Board undertook development of the claim on appeal and in 
July 2003 remanded the matter to the RO for completion of all 
necessary development.  Following completion of the requested 
development, the Board issued a decision in November 2004 that 
determined that new and material evidence had been presented to 
reopen the Veteran's claim of service connection for a back 
disability and remanded the case for further evidentiary 
development and for consideration of the Veteran's claim on the 
basis of all of the evidence of record.

The additional development that was requested by the Board was 
completed.  In April 2008, the Board again remanded this case for 
another examination, pursuant to Stegall v. West, 11 Vet. App. 
268 (1998).

In November 2008, the Board denied service connection for a back 
disability.  The Veteran appealed this decision to the Court.  In 
June 2010, the parties filed a Motion for Joint Remand.  Later 
that month, the Court ordered that the Motion for Joint Remand be 
granted and that the matter be remanded for further development.  

As it relates to the issue of a TDIU, the RO denied this claim in 
December 2007.  The Veteran filed a notice of disagreement with 
that denial in December 2008.  To date, there has been no 
statement of the case issued with regard to this claim.

The appeal is remanded to the RO.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

As noted above, the Board denied service connection for a back 
disability in November 2008.  The Veteran appealed and the 
parties filed a Joint Motion for Remand in June 2010.  

In the Joint Motion, the parties indicated that the matter should 
be remanded as the Board failed to ensure that the Veteran 
received an adequate examination and did not provide adequate 
reasons and bases in its analysis of the lay evidence of record.  

As to the inadequate examination, the parties noted that the June 
2008 VA examiner concluded that the Veteran's degenerative disc 
disease of the cervical spine undoubtedly did not develop as a 
consequence of his limb length discrepancy.  Thus, one cannot 
opine that the severe degenerative disc disease of the lumbar 
spine developed as the direct and proximate result of the limb 
length discrepancy.  The parties stated that this opinion was 
insufficient because although the VA examiner appeared to believe 
that the Veteran's cervical spine disease was related to his 
lumbar spine disease, he provided no explanation for this 
purported relationship.  

The parties also noted that the VA examiner indicated that the 
first complaints of back pain were in the early 1980's.  The 
parties, noted, however, that the record appeared to demonstrate 
that the Veteran did complain of low back pain in 1979, on the 
basis of a record containing an illegible date with a handwritten 
notation by the Veteran that the record is from September 5, 
1979.  The parties indicated that because the VA examiner did not 
consider the 1979 record and did not explain why he believed the 
Veteran's cervical spine condition was related to the lumbar 
spine condition, his opinion was insufficient to render a 
decision on the matter and a remand was warranted to secure an 
adequate examination report.  

As result of the joint motion, the Board is remanding this matter 
to comply with the directions set forth in the joint remand as is 
relates to the identified inadequacies of the June 2008 VA 
examination.  

The Board will address the lay opinions in a future decision if 
the matter is returned to the Board following the below requested 
development.  

With regard to the issue of a TDIU, the Board notes that the RO 
denied service connection for a TDIU in December 2007.  The 
Veteran was notified of this decision that same month.  In 
December 2008, the Veteran filed a notice of disagreement with 
the denial.  The Board is required to remand the case for 
issuance of a statement of the case.  Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA 
examiner, if available, who conducted the 
June 2008 VA examination.  Following a 
comprehensive review of the claims folder, 
to include a copy of this remand, the 
examiner is requested to explain, if it is 
so his belief, why the Veteran's cervical 
spine condition is related to the current 
lumbar condition.  If it is not his belief, 
the examiner is then requested to indicate 
what was meant by the statement that "this 
degenerative disc disease of the cervical 
spine undoubtedly did not develop as a 
consequence of his limb length discrepancy; 
thus, one cannot opine that the severe 
degenerative disc disease of the lumbar 
spine developed as the direct and proximate 
result of the limb length discrepancy".  
The examiner is also to address the 
complaints of low back pain in records 
reportedly dated in 1979 and to indicate if 
these findings would have any impact on his 
prior opinion. 

If the examiner is no longer available the 
Veteran should be scheduled for a VA 
examination with all appropriates tests and 
studies being performed.  The claims folder 
and a copy of this remand must be made 
available to the examiner and such review 
should be noted in the report.  The 
examiner's report should set forth all 
pertinent clinical findings and current 
diagnoses, and should include an opinion as 
to whether it is at least as likely as not 
(i.e., 50 percent probability or greater) 
that the Veteran developed a chronic back 
disability secondary to the in-service 
increase in disability due to the pre-
service fractures of his right tibia and 
fibula, including the shortening of his 
right leg.  The examiner should also 
discuss the effect of the Veteran's 1985 
back injury at work on any back disability 
that was present prior to the injury; the 
examiner should also comment on the effect, 
if any, of any pre-existing back disability 
on the 1985 back injury.  Finally, if 
possible, the examiner should indicate the 
amount of the Veteran's current back 
disability that is attributable to any 
chronic back disability that resulted from 
the in-service aggravation of the pre-
service fractures of his right tibia and 
fibula.  The examiner should address all 
treatment records relating to the Veteran's 
back disorder, to include treatment records 
dating back to 1979.  The examiner should 
also indicate what relationship, if any, 
exists between any current cervical spine 
degenerative disc disease and any current 
degenerative disc disease of the lumbar 
spine.  The opinions must be supported by 
complete rationale.  

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for any scheduled VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate the RO/AMC should 
readjudicate the remaining issue on appeal.  
If any benefit sought is not granted, the 
Veteran's attorney should be furnished with 
a supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

5.  Issue a statement of the case on the 
issue of entitlement to a TDIU.  The issue 
will be further considered by the Board 
only if a timely substantive appeal is 
received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

